Opinion issued December 17, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00125-CV



JAVANDA NELSON, Appellant

V.

THE BANK OF NEW YORK AS SUCCESSOR TO JP MORGAN CHASE
BANK, NATIONAL ASSOCIATION, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 930910



MEMORANDUM OPINION	Appellant Javanda Nelson has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.